Citation Nr: 1611702	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  14-21 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for right arm atrophy and weakness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967, including a tour of duty in Vietnam.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In September 2015, the Veteran testified at a Board hearing held at the RO.  A transcript of the hearing is of record.  Later in September 2015, the Veteran submitted additional evidence in support of his claim for service connection for PTSD and waived review of the evidence by the RO in the first instance.  38 C.F.R. § 20.1304(c).

This appeal was processed using the Virtual VA and Veteran's Benefits Management System paperless claims processing system.

The issue of whether new and material evidence has been received to reopen a claim for service connection for right arm atrophy and weakness is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a diagnosis of PTSD due to in-service stressors.



CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

In this decision, the Board grants entitlement to service connection for PTSD.  As this represents a complete grant of the benefits sought on appeal with respect to this service connection claim, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

II.  Analysis

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  [Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was received prior to that date, the DSM-IV is applicable.]

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans). 

Here, the Veteran asserts that his PTSD is the result of combat.  His reported stressors include engaging in small arms firefights and seeing others injured, undergoing mortar and rocket attacks, and seeing other soldiers injured and killed.  His DD 214 shows that he received the Combat Infantryman Badge and served in Vietnam.  Accordingly, the provisions of 38 U.S.C.A. § 1154 (West 2014) and 38 C.F.R. § 3.304(f) relating to combat are for application and the claimed stressors are established.

The issue thus comes down to whether the Veteran has a PTSD diagnosis that is related to his combat service.  There is both favorable and unfavorable evidence addressing this point.

By way of background, the evidence shows that the Veteran was seen at a VA mental health outpatient clinic in February 2012 complaining of feeling down for about a year.  He also reported that he retired from his job as a travel agent in 2011.  He was diagnosed at that time as having depressive disorder, NOS (not otherwise specified).  The examiner went on to report that the Veteran would benefit from a PTSD assessment.  In March 2012, a VA mental health diagnostic study was performed which suggested PTSD based on the Veteran having satisfied DSM-IV Criteria B, C, and D.  However, the examiner said the diagnosis was not sufficient by itself for diagnostic purposes since it was based on a self-report assessment.  Also, in April 2012, the Veteran underwent a VA biopsychosocial assessment to find out if he had PTSD.  He reported experiencing symptoms for 45 years, with a worsening over the past year.  He was noted to endorse symptoms of PTSD and was diagnosed as having rule out PTSD and rule out depressive disorder versus major depression.  VA outpatient records from 2012 to 2014 show that he participated in PTSD group and individual therapy and was diagnosed as having PTSD as well as rule out PTSD.  These records also reflect diagnoses of depressive disorder.  

In terms of the unfavorable evidence in this appeal, there is a June 2012 VA psychiatric examination report containing the examiner's opinion that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD.  The examiner reported that the Veteran denied any PTSD symptoms at the time, but did report occasional depressed mood and a tendency to spend more time at home in the last five years.  He said this had no proximal connection to military service and symptoms were currently sub-clinical for depression.  He added that the Veteran denied ever experiencing occupational impairment.

There is also an April 2014 VA psychiatric examination containing the examiner's opinion that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-5 criteria.  In this regard, the examiner found that this was due to insufficient Criteria D regarding negative alterations in mood and Criteria G regarding clinical signification distress or impairment in social, occupational or life functioning.  The examiner relayed the Veteran's report of having had a successful working career (before retiring in 2011) and his engagement in healthy, happy relationships with his family.  He also reported that this finding did not minimize or dismiss the trauma the Veteran suffered in service nor was he implying that his sacrifice for our country should not be honored and appreciated.  Rather, he said that the Veteran appeared to have the resiliency, coping skills and strength to recover from experienced stressors and to have not developed full or chronic PTSD.  He added that the while the Veteran did meet the DSM-5 criteria for unspecified depressive disorder, such symptoms began long after military service and were less likely than not caused by or begun during military service.  

Additional unfavorable evidence includes the opinion of a VA examiner in June 2014 who opined, based on a review of the Veteran's records, that it was less likely than not (less than 50% probability) that his claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  He explained that at the time of the April 2014 VA examination the Veteran did not meet the DSM-5 diagnostic criteria for a diagnosis of PTSD due to insufficient symptoms and insufficient occupational and social impairment.  He went on to note that following the Veteran's discharge from service, he reported a high degree of functioning in both occupational and social activities.  He pointed out that the Veteran had been married 43 years and reported good relationships.   

The favorable evidence includes a September 2015 electronic mail (email) from the Veteran's therapist, a clinical nurse specialist with the Traumatic Stress Recovery Program, who reported that she had been working with the Veteran since April 2012 and that she, along with the two psychiatrists who saw him for meds and a licensed social worker who worked with him in individual trauma processing, all agree that he meets the criteria for PTSD and depressive disorder.  She commented on the VA examiner's April 2014 negative opinion by noting that while the Veteran had been married a long time, had "ok" family relationships, and had a work history, he and his wife had their challenges and that the independent nature of the Veteran's work involving minimal interactions from others enabled him to work without conflict.  She concluded by questioning why the examiner in April 2014 did not look at all the records on the Veteran to see that they all diagnosed him as having PTSD and depressive disorder.  

The favorable evidence also includes a May 2014 statement from the licensed social worker who was treating the Veteran and said that he had been under his care since February 2013 and presented with symptoms of PTSD to include:  direct exposure to death in Vietnam, intrusive memories of that experience, nightmares, avoidance of these memories, avoidance of places that may trigger his memory, feeling of estrangement from others, diminished interest in activities that were meaningful in the past, irritability, anger, sleep problems, and hypervigilance.

In another email dated in September 2015, the VA clinical nurse specialist reported that the Veteran had been diagnosed as having PTSD since March 2012 and opined that his PTSD was the result of his experiences in the Vietnam War.  She also submitted to the RO, in September 2015, a report outlining the DSM-5 criteria for PTSD and showing that the Veteran satisfied these criteria.  


The Board notes that the April 2014 VA medical opinion finding that the Veteran does not have PTSD, and the September 2015 VA medical opinion finding that he does have it, are based on the DSM-5 criteria rather than the DSM-IV criteria which are applicable in this appeal.  As noted, claims that were received by the RO on or prior to August 4, 2014, as in this case, are to be reviewed under the DSM-IV criteria.  Having said that, the Board finds that it is harmless error in light of evidence suggesting that he also meets the DSM-IV criteria.  In this regard, the March 2012 VA mental health diagnostic study suggested a diagnosis of PTSD based on the Veteran having satisfied DSM-IV Criteria B, C, and D.  

After reviewing the pertinent evidence outlined above, the Board assigns greater weight to the evidence favorable to the Veteran's claim.  In this regard, unlike the unfavorable opinions of the VA examiners in June 2012 and April 2014 who saw the Veteran on a limited, one-time basis, his medical providers have been treating him consistently since 2012 and unanimously agree that he meets the DSM criteria for PTSD.  Moreover, the Veteran took issue with the June 2012 examination report (which found that the Veteran did not have PTSD) asserting that the examiner asked few questions and spent little time with him during the examination.  See October 2012 notice of disagreement.  Also, the Veteran's treating clinical nurse specialist had the benefit of reviewing the negative opinions on file and pointed out that while Veteran had been married a long time, he and his wife had their challenges.  She also noted that although the Veteran has a good work record, it is because he worked independently and had minimal interactions with others which enabled him to avoid conflict.  

The Veteran has also been diagnosed as having depressive disorder which at least one examiner found was not related to service.  See April 2014 VA examination report.  However, the Board finds that his PTSD diagnosis encompasses his depressive symptomology.  This is evident by the fact that his PTSD and depressive disorder diagnoses date back to the same time in February 2012 when he first sought medical attention for complaints of feeling down and sad.  Also, symptoms associated with his PTSD which include markedly diminished interest in significant activities and feeling alienated from others overlap with his depressive symptomatology.  

In light of the foregoing, the Board finds that the weight of the evidence supports the conclusion that the Veteran has a PTSD diagnosis that is related to his combat stressors.  As such, his claim for service connection for PTSD is granted.  38 C.F.R. § 3.304.


ORDER

Service connection for PTSD is granted.


REMAND

The RO initially denied service connection for right arm atrophy and weakness in April 2010.  The present appeal stems from the August 2012 rating decision that denied the Veteran's application to reopen the claim for service connection for right arm atrophy and weakness.  The RO based its decision on the fact that new and material had not been submitted to reopen the claim.  38 C.F.R. § 3.156.  In this regard, the RO determined that although additional evidence by way of VA treatment records from the Pacific Islands Health Care System had been associated with the claims file (following the April 2010 decision) which documented symptoms of the Veteran's claimed right arm condition, these records did not in any way relate the condition to service, specifically by aggravation.  

When the Veteran filed his notice of disagreement (NOD) to the April 2012 decision in October 2012, he reported that he had been referred in 2011 to a neurosurgery clinic where he had been seen by a physician's assistant and a neurosurgeon.  He said that a magnetic imaging resonance (MRI) had been performed showing that he had spinal stenosis which caused his right arm atrophy and weakness.  He also said that he had been told that this technology was not available when he first reported the weakness in service.  This evidence appears pertinent to the instant appeal since it discusses the etiology of the Veteran's right arm atrophy and weakness.  

Accordingly, additional development is required in order to obtain the neurosurgery and MRI records identified above.  While the VA outpatient records presently on file in the Veteran's virtual VA file show that he was seen for a VA neurosurgery consult in May 2011, t the actual report, including the MRI results, are not on file.  Rather, the neurosurgery entry contains a notation that a scanned document was attached to the note and that "VistA Imaging" should be used to view the document.  Since the Board does not have access to this document and in light of its possible relevance to the Veteran's application to reopen the claim for service connection for right arm atrophy and weakness, a remand is necessary to obtain the evidence.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic file the May 2011 VA neurosurgery consult report, the May 2011 MRI report, and any other VA pertinent records, as referenced in a May 2011 neurosurgery consult entry and by the Veteran.  

All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.  The Veteran should be notified of any action taken.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file and notice compliant with 38 C.F.R. § 3.159(e) must be sent to the Veteran.

2.  Thereafter, readjudicate the Veteran's application to reopen the claim for service connection for right arm atrophy and weakness based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


